Exhibit 10.2

 



 

EXECUTION VERSION

 

ACCOUNT CONTROL AGREEMENT

 

among



Flatiron Funding II, LLC,
as Pledgor,

 

CION Investment Management, LLC,
as Collateral Manager,


U.S. BANK NATIONAL ASSOCIATION,
as Secured Party,



and



U.S. BANK NATIONAL ASSOCIATION,

as Securities Intermediary

 

Dated as of March 29, 2017

 



 

 

 

 

 

Table of Contents

 

  Page     ARTICLE I INTERPRETATION 1     ARTICLE II APPOINTMENT OF SECURITIES
INTERMEDIARY 1     ARTICLE III THE SECURED ACCOUNTS 1     ARTICLE IV THE
SECURITIES INTERMEDIARY 4     ARTICLE V INDEMNITY; LIMITATION ON DAMAGES;
EXPENSES; FEES 10     ARTICLE VI REPRESENTATIONS AND AGREEMENTS 11     ARTICLE
VII ADVERSE CLAIMS 12     ARTICLE VIII TRANSFER 12     ARTICLE IX TERMINATION 12
    ARTICLE X MISCELLANEOUS 13     ARTICLE XI NOTICES 14     ARTICLE XII
GOVERNING LAW AND JURISDICTION 15     ARTICLE XIII DEFINITIONS 17

  

i 

 

 



ACCOUNT CONTROL AGREEMENT (this “Agreement”), dated as of March 29, 2017, among
Flatiron Funding II, LLC, as pledgor (the “Pledgor”), U.S. BANK NATIONAL
ASSOCIATION, as Collateral Agent for the Secured Parties to the Credit Agreement
defined below (in such capacity, the “Secured Party”), U.S. BANK NATIONAL
ASSOCIATION, as Securities Intermediary (in such capacity, the “Securities
Intermediary”), and CION Investment Management, LLC (the “Collateral Manager”).

 

In consideration of the mutual agreements hereinafter contained and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

ARTICLE I

INTERPRETATION

 

Section 1.01.         (a)          Definitions. Capitalized terms used in this
Agreement shall have the meanings specified in Section 13. In addition, all
terms used herein which are defined in the Credit and Security Agreement, dated
as of the date hereof (as amended, restated, supplemented or otherwise modified
after the date hereof, the “Credit Agreement”), among the Pledgor, as the
Borrower, the financial institutions from time to time party thereto, as
Lenders, Citibank, N.A. as Administrative Agent (the “Administrative Agent”),
the Secured Party, as Collateral Agent, as Custodian and as Collateral
Administrator and the Collateral Manager, or in Article 8 or Article 9 of the
UCC and which are not otherwise defined herein are used herein as so defined.

 

(b)          Rules of Construction. The rules of construction set forth in
Section 1.02 of the Credit Agreement shall apply to this Agreement as if fully
set forth herein.

 

ARTICLE II

APPOINTMENT OF SECURITIES INTERMEDIARY

 

Section 2.01.         Each of the Pledgor and the Secured Party hereby appoints
the Securities Intermediary as securities intermediary hereunder. The Securities
Intermediary hereby accepts such appointment.

 

ARTICLE III

THE SECURED ACCOUNTS

 

Section 3.01. (a) Establishment of Secured Accounts. The Securities Intermediary
acknowledges and agrees that, at the direction and on behalf of the Pledgor, it
has established and is maintaining on its books and records, in the name of the
Pledgor subject to the lien of the Secured Party, the following: (i) the
securities account designated as the “Collection Account” (such account,
together with any sub-accounts, replacements thereof or substitutions therefor,
the “Collection Account”) with account number 189568-700 (such account, together
with any sub-accounts, replacements thereof or substitutions therefor, the
“Collection Account”) and (ii) the securities account designated as the
“Unfunded Reserve Account” with account number 189568-701 (such account,
together with any sub-accounts, replacements thereof or substitutions therefor,
the “Unfunded Reserve Account” and together with the Collection Account, the
“Secured Accounts”).

 

 

 

 

(b)          Status of Secured Accounts; Treatment of Property as Financial
Assets; Relationship of Parties. The Securities Intermediary hereby agrees with
the Pledgor and Secured Party that: (i) each Secured Account is a “securities
account” (within the meaning of Section 8-501(a) of the UCC) in respect of which
the Securities Intermediary is a “securities intermediary” (within the meaning
of Section 8-102(a)(14) of the UCC), (ii) each item of property (whether cash, a
security, an instrument or any other property) credited to any Secured Account
shall be treated as a “financial asset” (within the meaning of
Section 8-102(a)(9) of the UCC), provided that nothing herein shall require the
Securities Intermediary to credit to the Secured Accounts or to treat as a
financial asset (within the meaning of Section 8-102(a)(9) of the UCC) an asset
in the nature of a general intangible (as defined in Section 9-102(a)(42) of the
UCC) or to “maintain” a sufficient quantity thereof (within the meaning of
Section 8-504 of the UCC), and (iii) each Secured Account and any rights or
proceeds derived therefrom are subject to a security interest in favor of the
Secured Party arising under the Credit Agreement. The Pledgor and Secured Party
hereby direct the Securities Intermediary, subject to the terms of this
Agreement, to identify the Secured Party on its books and records as the
“entitlement holder” (as defined in Section 8-102(a)(7) of the UCC) with respect
to each Secured Account and the property held therein and the Securities
Intermediary agrees to do the same. Notwithstanding any term hereof or elsewhere
to the contrary, it is hereby expressly acknowledged that (x) interests in bank
loans or participations (collectively, “Loan Assets”) may be acquired and
delivered by the Pledgor to the Securities Intermediary from time to time which
are not evidenced by, or accompanied by delivery of, a security (as that term is
defined in Section 8-102 of the UCC) or an instrument (as that term is defined
in Section 9-102(a)(47) of the UCC), and may be evidenced solely by delivery to
the Securities Intermediary of a facsimile or .pdf copy of an assignment
agreement (each, a “Loan Assignment Agreement”) in favor of the Pledgor as
assignee, (y) any such Loan Assignment Agreement (and the registration of the
related Loan Assets on the books and records of the applicable obligor or bank
agent) shall be registered in the name of the Pledgor, and (z) any duty on the
part of the Securities Intermediary with respect to any such Loan Asset
(including in respect of any duty it might otherwise have to maintain a
sufficient quantity of such Loan Asset for purposes of Section 8-504 of the UCC)
shall be limited to the exercise of reasonable care by the Securities
Intermediary in the physical custody of any such Loan Assignment Agreement that
may be delivered to it. It is acknowledged and agreed that the Securities
Intermediary is not under a duty to examine underlying credit agreements or loan
documents to determine the validity or sufficiency of any Loan Assignment
Agreement (and shall have no responsibility for the genuineness or completeness
thereof) or for the Pledgor’s title to any related Loan Asset.

 

(c)          Crediting Property. The Securities Intermediary will, by book-entry
notation, promptly credit to the applicable Secured Account all property to be
credited thereto pursuant to the Credit Agreement.

 

(d)          Form of Securities, Instruments, etc. All securities and other
financial assets credited to any Secured Account that are in registered form or
that are payable to, or to the order of, shall be (i) registered in the name of,
or payable to or to the order of, the Securities Intermediary, (ii) indorsed to,
or to the order of, the Securities Intermediary or in blank, or (iii) credited
to another securities account maintained in the name of the Securities
Intermediary; and in no case will any financial asset or security entitlement
credited to any Secured Account be registered in the name of, or payable to or
to the order of, the Pledgor or any other Person or indorsed to, or to the order
of, the Pledgor or any other Person, except to the extent the foregoing have
been specially indorsed to, or to the order of, the Securities Intermediary or
in blank.

 

2 

 

 

(e)          Securities Intermediary’s Jurisdiction. The Securities Intermediary
agrees that, for the purposes of the UCC, its “securities intermediary’s
jurisdiction” (within the meaning of Section 8-110(e) of the UCC) shall be the
State of New York.

 

(f)          Conflicts with other Agreements. The Securities Intermediary agrees
that, if there is any conflict between this Agreement (or any portion thereof)
and any other agreement (whether now existing or hereafter entered into)
relating to any Secured Account, the provisions of this Agreement shall prevail.

 

(g)          No Other Agreements. The Securities Intermediary hereby confirms
and agrees that:

 

(i)           other than this Agreement and the Credit Agreement, there are no
other agreements entered into between the Securities Intermediary and the
Pledgor or any other Person with respect to any Secured Account or any financial
asset or security entitlement credited thereto;

 

(ii)          other than this Agreement and the Credit Agreement, it has not
entered into, and until the termination of this Agreement will not enter into,
any other agreement with any other Person (including the Pledgor) relating to
any Secured Account and/or any financial asset or security entitlement credited
thereto (A) pursuant to which it has agreed or will agree to comply with
entitlement orders (as that term is defined in Section 8-102(a)(8) of the UCC)
of such other Person, or (B) with respect to the creation or perfection of any
other security interest in any Secured Account or any financial asset or
security entitlement credited thereto; and

 

(iii)          it has not entered into, and until the termination of this
Agreement will not enter into, any agreement with the Pledgor, the Secured Party
or any other Person purporting to limit or condition the obligation of the
Securities Intermediary to comply with entitlement orders as set forth in
Section 3.01(h).

 

(h)          Transfer Orders, Standing Instructions.

 

(i)           The Pledgor, the Collateral Manager, the Secured Party, the
Administrative Agent and the Securities Intermediary each agrees that if at any
time a Responsible Officer of the Securities Intermediary shall receive an
“entitlement order” (within the meaning of Section 8-102(a)(8) of the UCC), or
any other order, in each case relating to any Secured Account or any financial
assets or security entitlements credited thereto (collectively, a “Transfer
Order”) originated by the Secured Party, the Securities Intermediary shall
comply with such Transfer Order without further consent by the Pledgor (or the
Collateral Manager on its behalf) or any other Person.

 

3 

 

  

(ii)         Any time prior to the delivery to and receipt by the Securities
Intermediary of a Notice of Exclusive Control, the Securities Intermediary shall
comply with each Transfer Order it receives from the Pledgor (or the Collateral
Manager on its behalf) without the further consent of the Secured Party or any
other Person.

 

(iii)        Upon the opening of business on the Business Day immediately
following the Business Day on which a Notice of Exclusive Control is actually
received by the Securities Intermediary in accordance with the notice
requirements hereunder, and until such Notice of Exclusive Control is withdrawn
or rescinded by the Secured Party in writing, the Securities Intermediary shall
not comply with any Transfer Order it receives from the Pledgor and shall act
solely upon Transfer Orders received from the Secured Party.

 

(iv)        Each of the Secured Party and the Administrative Agent hereby agrees
with the Pledgor that it shall not deliver a Notice of Exclusive Control or
Transfer Order, except after the occurrence and during the continuation of an
Event of Default.

 

ARTICLE IV

THE SECURITIES INTERMEDIARY

 

Section 4.01.         (a)          Performance of Duties. The Securities
Intermediary may execute any of the powers hereunder or perform any of its
duties hereunder directly or by or through agents, attorneys or employees,
provided that the Securities Intermediary shall not be responsible for any
misconduct or negligence on the part of any non-Affiliated agent or
non-Affiliated attorney appointed by it with due care. The Securities
Intermediary shall be entitled to consult with counsel selected with due care
and to act in reliance upon the written opinion of such counsel concerning
matters pertaining to its duties hereunder, and shall not be liable for any
action taken or omitted to be taken by it in good faith in reliance upon and in
accordance with the advice or opinion of such counsel. Except as expressly
provided herein, the Securities Intermediary shall not be under any obligation
to exercise any of the rights or powers vested in it by this Agreement at the
request or direction of the Pledgor (or the Collateral Manager on its behalf),
the Secured Party, the Administrative Agent or any other Person.

 

(b)          No Change to Secured Accounts. Without the prior written consent of
(i) the Pledgor, (ii) so long as any Obligations remain unpaid, the Secured
Party and the Administrative Agent, and (iii) so long as no Default, Event of
Default or Collateral Manager Default shall have occurred and be continuing, the
Collateral Manager, the Securities Intermediary will not change the account
number or designation of any Secured Account.

 

(c)          Certain Information. The Securities Intermediary shall promptly
notify the Pledgor and the Secured Party if a Responsible Officer of the
Securities Intermediary with direct responsibility for administration of this
Agreement has actual knowledge of or receives written notice that any Person
asserts or seeks to assert a lien, encumbrance or adverse claim against any
portion or all of the property credited to any Secured Account. The Securities
Intermediary will send copies of all statements, confirmations and other
correspondence relating to each Secured Account (and/or any financial assets or
security entitlements credited thereto) simultaneously to the Pledgor and the
Secured Party. The Securities Intermediary will furnish to the Secured Party and
the Pledgor, upon written request, an account statement with respect to each
Secured Account.

 

4 

 

  

(d)          Subordination. In the event that the Securities Intermediary has or
subsequently obtains by agreement, by operation of law or otherwise a security
interest in any of the Secured Accounts, or any financial asset or security
entitlement credited thereto, the Securities Intermediary hereby subordinates
any such security interest therein to the security interest of the Secured Party
in the Secured Accounts, in all property credited thereto and in all security
entitlements with respect to such property. Without limitation of the foregoing,
the Securities Intermediary hereby subordinates to such security interest of the
Secured Party any and all statutory, regulatory, contractual or other rights now
or hereafter existing in favor of the Securities Intermediary over or with
respect to any Secured Account, all property credited thereto and all security
entitlements to such property (including (i) any and all contractual rights of
set-off, lien or compensation, (ii) any and all statutory or regulatory rights
of pledge, lien, set-off or compensation, (iii) any and all statutory,
regulatory, contractual or other rights to put on hold, block transfers from or
fail to honor instructions of the Pledgor with respect to any Secured Account,
or (iv) any and all statutory or other rights to prohibit or otherwise limit the
pledge, assignment, collateral assignment or granting of any type of security
interest in any Secured Account), except the Securities Intermediary may set off
(x) the face amount of any checks that have been credited to any Secured Account
but are subsequently returned unpaid because of uncollected or insufficient
funds and (y) reversals or cancellations of payment orders and other electronic
fund transfers.

 

(e)          Limitation on Liability. The Securities Intermediary shall not have
any duties or obligations, except those expressly set forth herein, and shall
satisfy those duties and obligations expressly set forth herein so long as it
acts without gross negligence, fraud or willful misconduct. Without limiting the
generality of the foregoing, the Securities Intermediary shall not be subject to
any fiduciary or other implied duties, and the Securities Intermediary shall not
have any duty to take any discretionary action or exercise any discretionary
powers. None of the Securities Intermediary, any Affiliate of the Securities
Intermediary, or any officer, agent, stockholder, partner, member, director or
employee of the Securities Intermediary or any Affiliate of the Securities
Intermediary shall have any liability, whether direct or indirect and whether in
contract, tort or otherwise (i) for any action taken or omitted to be taken by
any of them hereunder or in connection herewith, unless such act or omission
constituted gross negligence, fraud or willful misconduct, or (ii) for any
action taken or omitted to be taken by the Securities Intermediary in accordance
with the terms hereof at the express direction of the Secured Party. In
addition, the Securities Intermediary shall have no liability for making any
investment or reinvestment of any cash balance in any Secured Account, or
holding amounts uninvested in such accounts, pursuant to the terms of this
Agreement. The liabilities of the Securities Intermediary shall be limited to
those expressly set forth in this Agreement. The Securities Intermediary shall
not be liable for any action a Responsible Officer of the Securities
Intermediary takes or omits to take in good faith that it reasonably believes to
be authorized or within its rights or powers hereunder. The Securities
Intermediary shall not be deemed to have notice or knowledge of any Event of
Default unless a Responsible Officer of the Securities Intermediary has actual
knowledge thereof or unless written notice thereof is received by a Responsible
Officer of the Securities Intermediary. For the avoidance of doubt, to the
extent permitted by applicable law, the Securities Intermediary shall not be
responsible for complying with Section 8-505(a) of the UCC. With the exception
of this Agreement (and relevant terms used herein and expressly defined in the
Credit Agreement), the Securities Intermediary is not responsible for or
chargeable with knowledge of any terms or conditions contained in any agreement
referred to herein, including, but not limited to, the Credit Agreement. The
Securities Intermediary shall in no event be liable for the application or
misapplication of funds by any other Person (other than, subject to Section
4.01(a), its agents, attorneys and employees), or for the acts or omissions of
any such Person (including, without limitation, those of the Pledgor). The
Securities Intermediary shall not be bound to make any investigation into the
facts or matters stated in any certificate, report or other document.

 

5 

 

  

(f)          Reliance. The Securities Intermediary shall be entitled to
conclusively rely upon, and shall not incur any liability for relying upon, any
notice, request, opinion, report, certificate, consent, statement, instrument,
document or other writing including, but not limited to, an electronic mail
communication delivered to the Securities Intermediary under or in connection
with this Agreement and in good faith believed by it to be genuine and to have
been signed or sent by the proper Person. The Securities Intermediary may
consult with legal counsel, independent accountants and other experts selected
by it with due care, and shall not be liable for any action taken or not taken
by the Securities Intermediary in good faith and in accordance with the advice
of any such counsel, accountants or experts.

 

(g)          Court Orders, etc. If at any time the Securities Intermediary is
served with any judicial or administrative order, judgment, decree, writ or
other form of judicial or administrative process which in any way affects any
Secured Account (including, but not limited to, orders of attachment or
garnishment or other forms of levies or injunctions or stays relating to the
transfer of any Secured Account or any financial asset or security entitlement
in any Secured Account), the Securities Intermediary is authorized to take such
action as legal counsel of its own choosing advises appropriate to comply
therewith; and if the Securities Intermediary complies with any such judicial or
administrative order, judgment, decree, writ or other form of judicial or
administrative process, the Securities Intermediary will not be liable to any of
the parties hereto or to any other Person even though such order, judgment,
decree, writ or process may be subsequently modified or vacated or otherwise
determined to have been without legal force or effect.

 

(h)          Successor Securities Intermediary.

 

(i)           Merger. Any organization or entity into which the Securities
Intermediary may be merged or converted or with which it may be consolidated, or
any organization or entity resulting from any merger, conversion or
consolidation to which the Securities Intermediary shall be a party, or any
organization or entity succeeding to all or substantially all of the corporate
trust business of the Securities Intermediary, shall be the successor of the
Securities Intermediary hereunder, without the execution or filing of any
document or any further act on the part of any of the parties hereto.

 

6 

 

  

(ii)           Resignation.

 

(A)         Notwithstanding anything to the contrary contained in this Agreement
(including clauses (B) and (C) below), no resignation or removal of the
Securities Intermediary and no appointment of a successor Securities
Intermediary pursuant to this Section 4.01(h) shall become effective until the
acceptance of such appointment by the successor Securities Intermediary under
Section 4.01(h) and the assumption by such successor Securities Intermediary of
the duties and obligations of the Securities Intermediary hereunder.

 

(B)         The Securities Intermediary may, at any time, resign under this
Agreement by giving not less than thirty (30) days advance written notice
thereof to the Pledgor, the Collateral Manager, and the Administrative Agent.

 

(C)         The Securities Intermediary may be removed at any time by the
Administrative Agent (i) upon ten (10) Business Days’ notice (prior to the
occurrence of a Default, an Event of Default or Collateral Manager Default, with
the prior written consent of the Collateral Manager) or (ii) at any time if (A)
a Default, an Event of Default or a Collateral Manager Default shall have
occurred and be continuing, or (B) the Securities Intermediary shall become
incapable of acting or shall become the subject of an Insolvency Event. Notice
of any such removal shall be sent by the Administrative Agent to the Pledgor,
the Lenders and the Collateral Manager.

 

(D)         If the Securities Intermediary shall resign, be removed or become
incapable of acting, or if a vacancy shall occur in the office of the Securities
Intermediary for any reason (other than resignation with no replacement within
90 days), the Pledgor shall, promptly after becoming aware of such resignation,
removal, incapacity or vacancy, appoint a successor securities intermediary by
written instrument, executed by a Responsible Officer (as defined in the Credit
Agreement) of the Pledgor, one copy of which shall be delivered to the retiring
Securities Intermediary and one copy to the successor Securities Intermediary,
together with a copy to the Administrative Agent and the Lenders; provided that
such successor Securities Intermediary shall be appointed only upon the prior
written consent of the Administrative Agent and, prior to the occurrence of a
Default, an Event of Default or Collateral Manager Default, the Collateral
Manager (in each case which consent shall not be unreasonably withheld,
conditioned or delayed). In the case of a resignation by the Securities
Intermediary, if no successor Securities Intermediary shall have been appointed
and an instrument of acceptance by a successor Securities Intermediary shall not
have been delivered to the resigning Securities Intermediary and the
Administrative Agent within 90 days after the giving of such notice of
resignation, the Administrative Agent may appoint a successor Securities
Intermediary or the resigning Securities Intermediary may petition any court of
competent jurisdiction to appoint a successor Securities Intermediary.

 

(E)         Upon termination of this Agreement or resignation of the Securities
Intermediary, the Pledgor shall pay to the Securities Intermediary such
compensation, and shall likewise reimburse the Securities Intermediary for its
reasonable and documented costs, expenses and disbursements, as may be due as of
the date of such termination or resignation (or removal, as the case may be) all
in accordance with the Priority of Payments. All indemnifications in favor of
the Securities Intermediary under this Agreement shall survive the termination
of this Agreement, or any resignation or removal of the Securities Intermediary.

 

7 

 

  

(F)         In the event of any resignation or removal of the Securities
Intermediary, the Securities Intermediary shall provide to the Pledgor a
complete final report or data file transfer of any Confidential Information as
of the date of such resignation or removal.

 

(iii)        Acceptance and Appointment by Successor. Each successor Securities
Intermediary appointed hereunder shall execute, acknowledge and deliver to the
Pledgor, the Collateral Manager, the Administrative Agent, the Lenders and the
retiring Securities Intermediary an instrument accepting such appointment. Upon
delivery of the required instruments, the resignation or removal of the retiring
Securities Intermediary shall become effective and such successor Securities
Intermediary, without any further act, deed or conveyance, shall become vested
with all the rights, powers, trusts, duties and obligations of the retiring
Securities Intermediary; but, on request of the Pledgor, the Collateral Manager,
the Administrative Agent or the successor Securities Intermediary, such retiring
Securities Intermediary shall (i) execute and deliver an instrument transferring
to such successor Securities Intermediary all the rights, powers and trusts of
the retiring Securities Intermediary and (ii) execute and deliver such further
documents and instruments and take such further action as may be reasonably
requested in order to effect the transfer of the rights, powers, duties and
obligations of the Securities Intermediary hereunder. Upon request of any such
successor Securities Intermediary, the Pledgor shall execute any and all
instruments for more fully and certainly vesting in and confirming to such
successor Securities Intermediary all such rights, powers and trusts.

 

(i)          Compensation and Reimbursement. The Pledgor agrees: (i) to pay to
the Securities Intermediary from time to time, reasonable compensation for all
services rendered by it hereunder; and (ii) to reimburse the Securities
Intermediary upon its request for all reasonable and documented expenses,
disbursements and advances incurred or made by the Securities Intermediary in
accordance with any provision of, or carrying out its duties and obligations
under, this Agreement (including the reasonable and documented compensation and
fees and the reasonable and documented out-of-pocket expenses and disbursements
of its agents, any independent accountants and one external counsel and one
local counsel in each applicable jurisdiction), except any expense, disbursement
or advance as may be attributable to gross negligence, fraud or willful
misconduct on the part of the Securities Intermediary. Notwithstanding anything
to the contrary provided herein, all amounts payable by the Pledgor to the
Securities Intermediary under this Agreement shall be payable only in accordance
with, and subject to, Section 9.01 of the Credit Agreement.

 

(j)          Securities Intermediary and its Affiliates. U.S. Bank National
Association and any of its Affiliates providing services in connection with the
transactions contemplated in the Facility Documents shall have only the duties
and responsibilities expressly provided in its various capacities and shall not,
by virtue of it or any Affiliate acting in any other capacity be deemed to have
duties or responsibilities other than as expressly provided with respect to each
such capacity. U.S. Bank National Association (or its Affiliates), in its
various capacities in connection with the transactions contemplated in the
Facility Documents, including as Securities Intermediary, may enter into
business transactions, including the acquisition of investment securities as
contemplated by the Facility Documents, from which it and/or such Affiliates may
derive revenues and profits in addition to the fees stated in the various
Facility Documents without any duty to account therefor.

 

8 

 

  

(k)           Force Majeure. In no event shall the Securities Intermediary be
responsible or liable for any failure or delay in the performance of its
obligations hereunder arising out of or caused by, directly or indirectly,
forces beyond its reasonable control, including, without limitation, strikes,
work stoppages, accidents, acts of war or terrorism, civil or military
disturbances, nuclear or natural catastrophes or acts of God, and interruptions,
loss or malfunctions of utilities, communications or computer (software and
hardware) services, it being understood that the Securities Intermediary shall
use reasonable best efforts which are consistent with accepted practices in the
banking industry to maintain performance and, if necessary, resume performance
as soon as practicable under the circumstances.

 

(l)            Perfection. The Securities Intermediary shall have no
responsibility or liability for (i) preparing, recording, filing, re-recording
or refiling any financing statement, continuation statement, document,
instrument or other notice in any public office at any time or times, (ii) the
correctness of any such financing statement, continuation statement, document or
instrument or other such notice, (iii) taking any action to perfect or maintain
the perfection of any security interest granted to the Secured Party or
otherwise, or (iv) the validity or perfection of any such lien or security
interest.

 

(m)         Facsimile and Electronic Transmissions. The Securities Intermediary
hereby agrees to accept and act upon instructions or directions pursuant to this
Agreement sent by unsecured e-mail (or .pdf files of executed documents),
facsimile transmission or other similar unsecured electronic methods, provided
that any person providing such instructions or directions shall provide to the
Securities Intermediary, as applicable, an incumbency certificate listing such
designated persons, which such incumbency certificate shall be amended and
replaced whenever a person is to be added or deleted from the listing. If any
party hereto elects to give the Securities Intermediary e-mail (or .pdf files of
executed documents) or facsimile instructions (or instructions by a similar
electronic method), the version of such instructions actually received by and
understood by the Securities Intermediary to be controlling, shall be deemed
controlling for purposes of this Agreement. The Securities Intermediary shall
not be liable for any losses, costs or expenses arising directly or indirectly
from the Securities Intermediary’s reasonable, good faith reliance upon and
compliance with such instructions notwithstanding such instructions conflict or
are inconsistent with a subsequent written instruction, unless such subsequent
written instruction expressly revokes such prior instruction and the Securities
Intermediary had not yet commenced compliance with such prior instruction. Each
of the parties hereto agrees to assume all risks arising out of its respective
use of such electronic methods to submit instructions and directions to the
Securities Intermediary, as applicable, including without limitation the risk of
the Securities Intermediary acting on unauthorized instructions, and the risk of
interception and misuse by third parties.

 

9 

 

  

ARTICLE V

INDEMNITY; LIMITATION ON DAMAGES; EXPENSES; FEES

 

Section 5.01.         (a)          Indemnity.

 

(i)           Subject to Section 5(a)(ii), the Pledgor hereby indemnifies and
holds harmless the Securities Intermediary, its Affiliates and their respective
officers, directors, employees, representatives and agents (collectively
referred to for the purposes of this Section 5.01(a) as the Securities
Intermediary), against any loss, claim, damage, expense or liability (including
the costs and expenses of defending against any claim of liability), or any
action in respect thereof, to which the Securities Intermediary may become
subject, whether commenced or threatened, insofar as such loss, claim, damage,
expense, liability or action arises out of or is based upon the execution,
delivery or performance of this Agreement, but excluding any such loss, claim,
damage, expense, liability or action arising out of the gross negligence, fraud
or willful misconduct of the Securities Intermediary, and shall reimburse the
Securities Intermediary promptly upon demand for any reasonable and documented
out-of-pocket legal expenses of one external counsel and one local counsel in
each applicable jurisdiction reasonably incurred by the Securities Intermediary
in connection with investigating or preparing to defend or defending against or
appearing as a third party witness in connection with any such loss, claim,
damage, expense, liability or action as such expenses are incurred
(collectively, the “Losses”). No provision of this Agreement shall require the
Securities Intermediary to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder, or in the
exercise of any of its rights or powers, if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it. The obligations of the Pledgor
under this clause (a) are referred to as the “Securities Intermediary
Indemnity”. The provisions of this section will survive the termination of this
Agreement and the resignation or removal of the Securities Intermediary.

 

(ii)          The obligation of the Pledgor to pay any amounts in respect of the
Securities Intermediary Indemnity shall be subject to the Priority of Payments
set forth in Section 9.01 of the Credit Agreement and shall survive the
termination of this Agreement and the resignation or removal of the Securities
Intermediary.

 

(iii)         Without limiting the foregoing, after the delivery of a Notice of
Exclusive Control, to the extent any Losses are not reimbursed by the Pledgor,
the Lenders shall indemnify and hold harmless the Securities Intermediary, from
and against any and all Losses incurred in connection with this Agreement or the
Secured Accounts as a result of the Securities Intermediary complying with the
instructions of the Secured Party (except to the extent due to the Securities
Intermediary’s fraud, willful misconduct or gross negligence) and the Securities
Intermediary shall be entitled to the benefit of the indemnities in Sections
11.04 and 12.04 of the Credit Agreement to the same extent as the Collateral
Agent.

 

(b)          Expenses and Fees. The Pledgor shall be responsible for, and hereby
agrees to pay, all reasonable and documented out-of-pocket costs and expenses
incurred by the Securities Intermediary in connection with the establishment and
maintenance of each Secured Account, including the Securities Intermediary’s
reasonable fees and expenses, any reasonable costs or expenses incurred by the
Securities Intermediary as a result of conflicting claims or notices involving
the parties hereto, including the reasonable and documented out-of-pocket fees
and expenses of one external legal counsel and one local counsel in each
applicable jurisdiction, and all other reasonable costs and expenses incurred in
connection with the execution, administration or enforcement of this Agreement,
including reasonable and documented attorneys’ fees and costs of one external
legal counsel and one local counsel in each applicable jurisdiction, whether or
not such enforcement includes the filing of a lawsuit. Notwithstanding anything
to the contrary provided herein, all amounts payable by the Pledgor to the
Securities Intermediary under this Agreement shall be payable only in accordance
with, and subject to, Section 9.01 of the Credit Agreement.

 

10 

 

  

(c)           No Consequential Damages. Notwithstanding anything in this
Agreement to the contrary, in no event shall the Securities Intermediary be
liable for special, punitive, indirect, incidental or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Securities Intermediary has been advised of such loss or damage and
regardless of the form of action.

 

(d)          To the extent not inconsistent herewith, each of the protections,
reliances, indemnities and immunities offered to the Collateral Agent in Article
XI of the Credit Agreement or the Custodian in Article XIII of the Credit
Agreement shall be afforded to the Securities Intermediary.

 

ARTICLE VI

REPRESENTATIONS AND AGREEMENTS

 

Section 6.01.          The Securities Intermediary represents to and agrees with
the Pledgor and the Secured Party that:

 

(a)          Status. It is duly organized and validly existing under the Laws of
the jurisdiction of its organization or incorporation and, if relevant under
such Laws, in good standing.

 

(b)          Powers. It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any other document relating to this Agreement to which it is a
party and has taken all necessary action to authorize such execution, delivery
and performance; and this Agreement has been, and each other such document will
be, duly executed and delivered by it.

 

(c)          Obligations Binding. Its obligations under this Agreement and any
other document relating to this Agreement to which it is a party constitute its
legal, valid and binding obligations, enforceable in accordance with their
respective terms (subject to applicable bankruptcy, reorganization, insolvency,
moratorium or similar Laws affecting creditors’ rights generally and subject, as
to enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).

 

(d)          Waiver of Setoffs. Subject to Section 4(d), the Securities
Intermediary hereby expressly waives any and all rights of setoff that such
party may otherwise at any time have under Applicable Law with respect to any
Secured Account.

 

11 

 

  

(e)           Ordinary Course. The Securities Intermediary, in the ordinary
course of its business, maintains securities accounts for others and is acting
in such capacity in respect of any Secured Account.

 

(f)           Comply with Duties. The Securities Intermediary will comply at all
times with the duties of a “securities intermediary” under Article 8 of the UCC.

 

(g)          Participant of the Federal Reserve Bank of New York. The Securities
Intermediary is a member of the Federal Reserve System.

 

(h)          Consents. All governmental and other consents that are required to
have been obtained by the Securities Intermediary with respect to the execution
and delivery of and performance by the Securities Intermediary of this Agreement
have been obtained and are in full force and effect and all conditions of any
such consents have been complied with.

 

ARTICLE VII

ADVERSE CLAIMS

 

Section 7.01.         Except for the claims and interest set forth in this
Agreement, no Responsible Officer of the Securities Intermediary actually knows
of any claim to, or interest in, any Secured Account or in any financial asset
or security entitlement credited thereto. If a Responsible Officer of the
Securities Intermediary with direct responsibility for administration of this
Agreement has actual knowledge of or receives written notice that any Person
asserts or seeks to assert a lien, encumbrance or adverse claim (including any
writ, garnishment, judgment, warrant of attachment, execution or similar
process) against any Secured Account or in any financial asset or security
entitlement carried therein, the Securities Intermediary will promptly notify
the Pledgor and the Secured Party thereof.

 

ARTICLE VIII

TRANSFER

 

Section 8.01.         Except as provided in Section 10.01(d), neither this
Agreement nor any interest or obligation in or under this Agreement may be
transferred (whether by way of security or otherwise) by any party without the
prior written consent of each other party. Any purported transfer that is not in
compliance with this Section 8.01 will be void.

 

ARTICLE IX

TERMINATION

 

Section 9.01.         Except as provided herein, this Agreement shall remain in
full force and effect until the Securities Intermediary receives notice from the
Secured Party of the occurrence of the later of (a) the Final Maturity Date and
(b) the payment and satisfaction in full of the Secured Obligations referred to
in the Credit Agreement (other than contingent obligations for which no claim
has been made). Upon the joint written instruction of the Secured Party and the
Pledgor, the Securities Intermediary shall close the Secured Accounts and
disburse to the Pledgor the balance of any assets therein, and the security
interest in the Secured Accounts shall be terminated.

 

12 

 

  

ARTICLE X

MISCELLANEOUS

 

Section 10.01.        (a)          Entire Agreement. This Agreement constitutes
the entire agreement and understanding of the parties with respect to its
subject matter and supersedes all oral communication and prior writings with
respect thereto.

 

(b)          Amendments. No amendment, modification or waiver in respect of this
Agreement will be effective unless in writing (including a writing evidenced by
a facsimile transmission or e-mail correspondence), executed by each of the
parties hereto.

 

(c)          Survival. All representations and warranties made in this Agreement
or in any certificate or other document delivered pursuant to or in connection
with this Agreement shall survive the execution and delivery of this Agreement
or such certificate or other document (as the case may be) or any deemed
repetition of any such representation or warranty. In addition, the rights of
the Securities Intermediary under Sections 4.01 and 5.01, and the obligations of
the Pledgor under Section 5.01, shall survive the termination of this Agreement.

 

(d)          Benefit of Agreement. Subject to Section 8.01, this Agreement shall
be binding upon and inure to the benefit of the Pledgor, the Secured Party and
the Securities Intermediary and their respective successors and permitted
assigns. The Securities Intermediary acknowledges and consents to the assignment
of this Agreement by the Pledgor to the Collateral Agent for the benefit of the
Secured Parties under the Credit Agreement. The parties hereto and their
successors and assigns intend that the Administrative Agent shall be a third
party beneficiary of this Agreement.

 

(e)          Counterparts. This Agreement (and each amendment, modification and
waiver in respect of it) may be executed and delivered in counterparts
(including by facsimile transmission and e-mail correspondence), each of which
will be deemed an original.

 

(f)           No Waiver of Rights. A failure or delay in exercising any right,
power or privilege in respect of this Agreement will not be presumed to operate
as a waiver, and a single or partial exercise of any right, power or privilege
will not be presumed to preclude any subsequent or further exercise, of that
right, power or privilege or the exercise of any other right, power or
privilege.

 

(g)          Headings. The headings used in this Agreement are for convenience
of reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.

 

(h)          Severability. If any provision of this Agreement, or the
application thereof to any party or any circumstance, is held to be
unenforceable, invalid or illegal (in whole or in part) for any reason (in any
jurisdiction), the remaining terms of this Agreement, modified by the deletion
of the unenforceable, invalid or illegal portion (in any relevant jurisdiction),
will continue in full force and effect, and such unenforceability, invalidity,
or illegality will not otherwise affect the enforceability, validity or legality
of the remaining terms of this Agreement so long as this Agreement as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter hereof and the deletion of such portion
of this Agreement will not substantially impair the respective expectations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties.

 

13 

 

  

(i)           No Agency. Notwithstanding anything that may be construed to the
contrary, it is understood and agreed that the Securities Intermediary is not,
nor shall it be considered to be, an agent of the Secured Party. In addition,
the Securities Intermediary shall not act or represent itself, directly or by
implication, as an agent of the Secured Party or in any manner assume or create
any obligation whatsoever on behalf of, or in the name of, the Secured Party.

 

(j)           Payments by Pledgor. Any amounts required to be paid pursuant to
this Agreement by the Pledgor shall be paid or caused to be paid by the Pledgor
to the applicable Person on the Payment Date following such Person’s demand
therefor in accordance with Section 9.01 of the Credit Agreement, provided that
such demand is made no later than two (2) Business Days prior to the
Determination Date with respect to the applicable Payment Date.

 

(k)           [Reserved].

 

(l)            Limited Recourse. Notwithstanding any other provision of this
Agreement, the Securities Intermediary hereby agrees that any obligations of the
Pledgor under this Agreement are limited recourse obligations of the Pledgor,
payable solely from the Collateral in accordance with Section 9.01(a) of the
Credit Agreement, and following the realization of all of the Collateral, all
obligations of the Pledgor under this Agreement and any claims of a party hereto
shall be extinguished and shall not thereafter revive. No recourse shall be had
against any officer, director, employee, member or manager of the Pledgor or its
successors or assigns for any amounts payable under this Agreement. The
provisions of this Section 10.01(l) shall survive the termination of this
Agreement.

 

(m)          To the extent not inconsistent herewith, each of the protections,
reliances, indemnities and immunities offered to the Collateral Agent in Article
XI of the Credit Agreement or the Custodian in Article XIII of the Credit
Agreement shall be afforded to the Secured Party.

 

ARTICLE XI

NOTICES

 

Section 11.01.        (a)          Effectiveness. Any notice or other
communication in respect of this Agreement may be given in any manner set forth
in Section 12.02 of the Credit Agreement and subject to Section 4.01(m) hereof.

 

(b)          Change of Addresses. Any party hereto may by written notice to each
other party hereto, change the address or facsimile number at which notices or
other communications are to be given to it hereunder.

 

14 

 

  

ARTICLE XII

GOVERNING LAW AND JURISDICTION

 

Section 12.01.       (a)          Governing Law. This Agreement, each Secured
Account and the rights and obligations of the parties under this Agreement, any
Secured Account and any claim, controversy, dispute or cause of action (whether
in contract or tort or otherwise) based upon, arising out of or relating to this
Agreement or any Secured Account and the transactions contemplated hereby shall
be governed by and construed in accordance with the law of the State of New
York. Each of the parties hereto hereby agrees (i) that the law of the State of
New York is applicable to all issues specified in Article 2(1) of the Hague
“Convention on the Law Applicable to Certain Rights in Respect of Securities
held with an Intermediary (Concluded 5 July 2006)”, (ii) that each of the other
account agreements, if any, governing any of the Secured Accounts is hereby
amended to include clause (i) above, and (iii) not to modify the law applicable
to such issues hereunder, or (so long as this Agreement is in effect) under such
other account agreements, without the prior written consent of each party
hereto.

 

(b)          Jurisdiction. With respect to any suit, action or proceedings
relating to this Agreement or any matter among the parties arising under or in
connection with this Agreement (“Proceedings”), each party irrevocably:
(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the non-exclusive general jurisdiction of the courts of
the State of New York in the Borough of Manhattan, the courts of the United
States of America for the Southern District of New York, and the appellate
courts of any of them, and (ii) waives to the fullest extent permitted by
Applicable Law any objection that it may now or hereafter have to the venue of
any such Proceedings in any such court or that such Proceedings were brought in
an inconvenient court and agrees not to plead or claim the same and further
waives the right to object, with respect to such Proceedings, that such court
does not have any jurisdiction over such party. Nothing in this Agreement
precludes any party from bringing Proceedings in any other jurisdiction, nor
will the bringing of Proceedings in any one or more jurisdictions preclude the
bringing of Proceedings in any other jurisdiction.

 

15 

 

  

(c)          TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR FOR ANY COUNTERCLAIM HEREIN
OR RELATING HERETO, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE COLLATERAL MANAGER, THE PLEDGOR,
THE AGENTS, THE COLLATERAL ADMINISTRATOR, THE CUSTODIAN, THE SECURITIES
INTERMEDIARY OR ANY OTHER AFFECTED PERSON. EACH PARTY HERETO ACKNOWLEDGES AND
AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION
AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR ITS ENTERING INTO THIS
AGREEMENT.

 

(d)          TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HEREBY WAIVES
ANY RIGHT TO CLAIM OR RECOVER IN ANY LITIGATION WHATSOEVER INVOLVING ANY PARTY
HERETO, ANY SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES OF ANY KIND OR NATURE WHATSOEVER OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES, WHETHER SUCH WAIVED DAMAGES ARE BASED ON STATUTE,
CONTRACT, TORT, COMMON LAW OR ANY OTHER LEGAL THEORY, WHETHER THE LIKELIHOOD OF
SUCH DAMAGES WAS KNOWN AND REGARDLESS OF THE FORM OF THE CLAIM OF ACTION;
PROVIDED THAT THE FOREGOING SHALL NOT LIMIT THE INDEMNIFICATION OBLIGATIONS OF
THE PLEDGOR PURSUANT TO THIS AGREEMENT. NO PARTY SHALL BE LIABLE FOR ANY DAMAGES
ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER
MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT; PROVIDED
THAT THE FOREGOING SHALL NOT LIMIT THE INDEMNIFICATION OBLIGATIONS OF THE
PLEDGOR OR THE LENDERS PURSUANT TO SECTION 5.01(a).

 

(e)          EACH PARTY CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT SEEK TO ENFORCE ANY OF THE WAIVERS IN THIS SECTION 12.01 IN THE EVENT
OF LITIGATION OR OTHER CIRCUMSTANCES. THE SCOPE OF SUCH WAIVERS IS INTENDED TO
BE ALL–ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT, REGARDLESS OF THEIR LEGAL
THEORY.

 

(f)          EACH PARTY ACKNOWLEDGES THAT THE WAIVERS IN THIS SECTION 12.01 ARE
A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT SUCH PARTY HAS
ALREADY RELIED ON SUCH WAIVERS IN ENTERING INTO THIS AGREEMENT, AND THAT SUCH
PARTY WILL CONTINUE TO RELY ON SUCH WAIVERS IN THEIR RELATED FUTURE DEALINGS
UNDER THIS AGREEMENT. EACH PARTY FURTHER REPRESENTS AND WARRANTS THAT IT HAS
REVIEWED SUCH WAIVERS WITH ITS LEGAL COUNSEL AND THAT TO THE EXTENT PERMITTED BY
APPLICABLE LAW, IT KNOWINGLY AND VOLUNTARILY WAIVES ITS RIGHT TO A JURY TRIAL
AND OTHER RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

(g)          THE WAIVERS IN THIS SECTION 12.01 ARE IRREVOCABLE, MEANING THAT
THEY MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND SHALL APPLY TO ANY
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT. IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

 

(h)          THE PROVISIONS OF THIS SECTION 12.01 SHALL SURVIVE TERMINATION OF
THIS AGREEMENT AND THE INDEFEASIBLE PAYMENT IN FULL OF THE OBLIGATIONS.

 

16 

 

  

(i)          Non-Petition. Each of the Secured Party and Securities Intermediary
hereby agrees not to institute against, or join, cooperate with or encourage any
other Person in instituting against, the Pledgor any bankruptcy, reorganization,
receivership, arrangement, insolvency, moratorium or liquidation proceeding or
other proceeding under federal or state bankruptcy or similar laws until at
least one year and one day, or, if longer, the applicable preference period then
in effect plus one day, after the payment in full of all outstanding Obligations
and the termination of all Commitments; provided that nothing in this Section
12.01(i) shall preclude, or be deemed to prevent, any Secured Party (a) from
taking any action prior to the expiration of the aforementioned one year and one
day period, or, if longer, the applicable preference period then in effect, in
(i) any case or proceeding voluntarily filed or commenced by the Pledgor or
(ii) any involuntary insolvency proceeding filed or commenced against the
Pledgor by a Person other than any such Secured Party, or (b) from commencing
against the Pledgor or any properties of the Pledgor any legal action which is
not a bankruptcy, reorganization, receivership, arrangement, insolvency,
moratorium or liquidation proceeding or other proceeding under federal or state
bankruptcy or similar laws.

 

ARTICLE XIII

DEFINITIONS

 

Section 13.01.        As used in this Agreement:

 

“Agreement” has the meaning specified in the preamble.

 

“Collection Account” has the meaning specified in Section 3.01(a).

 

“consent” includes a consent, approval, action, authorization, exemption,
notice, filing, registration or exchange control consent.

 

“Credit Agreement” has the meaning specified in Section 1.01(a).

 

“Loan Assets” has the meaning specified in Section 3.01(b).

 

“Loan Assignment Agreement” has the meaning specified in Section 3.01(b).

 

“Losses” has the meaning specified in Section 5.01(a).

 

“Notice of Exclusive Control” means a notice delivered to and received by the
Securities Intermediary from the Secured Party in accordance with Section
11.01(a) stating that the Secured Party is exercising exclusive control over the
Secured Accounts.

 

“Pledgor” has the meaning specified in the preamble.

 

“Proceedings” has the meaning specified in Section 12.01(b).

 

“Responsible Officer” means any officer of U.S. Bank National Association (or
any successor group) authorized to act for and on behalf of the Securities
Intermediary, including any vice president, assistant vice president or officer
of the Securities Intermediary customarily performing functions similar to those
performed by the persons who at the time shall be such officers, respectively,
or to whom any corporate trust matter is referred within U.S. Bank National
Association because of such person’s knowledge of and familiarity with the
particular subject and in each case having direct responsibility for the
administration of this Agreement.

 

“Secured Accounts” has the meaning specified in Section 3.01(a).

 

“Secured Party” has the meaning specified in the preamble.

 

17 

 

  

“Securities Intermediary” has the meaning specified in the preamble.

 

“Securities Intermediary Indemnity” has the meaning specified in
Section 5.01(a).

 

“Transfer Order” has the meaning specified in Section 3.01(h)(i).

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

“Unfunded Reserve Account” has the meaning specified in Section 3.01(a).

 

18 

 

 

IN WITNESS WHEREOF the parties have executed this Agreement on the date first
set forth above with effect from such date.

 

  Pledgor:       Flatiron Funding II, LLC         By /s/ Michael A. Reisner    
Name: Michael A. Reisner     Title: Authorized Signatory  

 

[Signature Page to Account Control Agreement]

 

 

 

 

  Secured Party:       U.S. Bank National Association, as Collateral Agent      
  By: /s/ Ralph J. Creasia Jr.     Name: Ralph J. Creasia Jr.     Title: Senior
Vice President         Securities Intermediary:       U.S. BANK NATIONAL
ASSOCIATION         By: /s/ Ralph J. Creasia Jr.     Name: Ralph J. Creasia Jr.
    Title: Senior Vice President

 

[Signature Page to Account Control Agreement]

 

 

 

  Collateral Manager:       CION Investment Management, LLC         By /s/
Michael A. Reisner     Name: Michael A. Reisner     Title: Authorized Signatory
 

 

[Signature Page to Account Control Agreement]

 

 

 

ACKNOWLEDGED AND AGREED TO BY:       CITIBANK, N.A., as Administrative Agent    
    By: /s/ Victoria Chant     Name: Victoria Chant     Title: Vice President  
 

 

[Signature Page to Account Control Agreement]

 



 

 

 

U.S. Bank National Association, as Collateral Administrator         By: /s/
Ralph J. Creasia Jr.     Name: Ralph J. Creasia Jr.     Title: Senior Vice
President  

 

[Signature Page to Account Control Agreement]

 



 

